DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment file 09/27/2021.  

Claim Status
3.	Claims 1-8 have been cancelled.
4.	Claims 9 and 11-32 have been previously presented.
5.	Claim 10 is currently amended.
6.	Claims 9-32 are currently pending in the application.
	
Response to Arguments
7.	Applicant’s amendments and arguments, see pages 6-8, filed 09/27/2021, with respect to claim 10 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 9-17 has been withdrawn. 

Allowable Subject Matter
8.	Claims 9-32 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 

a second portion that applies a cryptographic function to a random value corresponding to the random value signal to provide the output signal from the circuit that corresponds to an output value that is a hash of the random value, wherein the second portion is inside a volume of the surface of the first portion to cause the first portion to cover the second portion to prevent access to the random value signal and wherein a breach of the first portion alters the random value signal that is provided by the first portion.
With respect to independent claim 18, the prior art of record, taken alone or in combination, fails to teach a circuit that proves authenticity, comprising:
a first portion that receives a plurality input signals, Ci, each corresponding to one of a sequence of dates, di, and provides a sequence of random response signals, each corresponding to one of the plurality of input signals, Ci; and
a second portion that hashes each of the random response signals to provide a plurality of corresponding result values, Ri, the first portion covering the second portion to prevent access to the random response signals so that a breach of the first portion alters the first portion to change the random response signals that are provided by the first portion, wherein the circuit proves authenticity by producing, at a particular one of the dates, di, a particular one of the result values, Ri, in response to input of a corresponding one of the input signals, Ci.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/APRIL A TAYLOR/Examiner, Art Unit 2887        

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887